Citation Nr: 1000315	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an initial rating in excess of 10 percent 
for anxiety disorder.  

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee retropatellar pain syndrome.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
tinnitus and headaches, and granted him service connection 
for psychiatric, left knee, and low back disabilities.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations, to include the initial ratings 
assigned his service-connected disabilities.  

This appeal was initially presented to the Board in April 
2009, at which time it was remanded to afford the Veteran a 
personal hearing.  In September 20009, the Veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  

The Board observes that in the course of this appeal, the 
Veteran has been awarded a compensable initial rating of 10 
percent, effective July 13, 2006, for his anxiety disorder.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, this matter remains in appellate 
status.  

The issues of entitlement to increased initial ratings for 
disabilities of the left knee and low back are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence has been presented establishing a 
current diagnosis of headaches which had their onset during 
active military service.  

2.  Competent evidence has been presented establishing a 
current diagnosis of tinnitus due to acoustic trauma 
sustained during active military service.  

3.  The Veteran's anxiety disorder is characterized by a 
depressed mood, anxiety, chronic sleep impairment, and panic 
attacks, resulting in mild to moderate impairment of his 
social and occupational functioning.  


CONCLUSIONS OF LAW

1.  The award of service connection for headaches is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

2.  The award of service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

3.  The criteria for an initial rating of 30 percent and no 
higher for anxiety disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9413 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In November 2006 and May 2008 letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  
Additionally, the May 2008 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating, and he was afforded readjudication 
thereafter, within the June 2008 supplemental statement of 
the case.  Id.  The Board notes also that, in the present 
case, initial notice was issued prior to the February 2007 
adverse determination on appeal, preventing any timing error 
in the notification of the appellant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, that case was recently overruled by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Since the issue of entitlement to a higher initial rating for 
anxiety disorder is a downstream issue from that of service 
connection, additional VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as relevant VA 
and non-VA medical records.  He has also been afforded VA 
medical examination on several occasions, most recently in 
December 2006 for his anxiety disorder and his headaches, and 
in January 2007 for his tinnitus.  In September 2009, the 
Veteran was afforded the opportunity to testify before the 
undersigned Veterans Law Judge, seated at the RO.  The Board 
is not aware, and the Veteran has not suggested the existence 
of, any additional pertinent evidence not yet received.  The 
Veteran submitted new evidence directly to the Board at his 
personal hearing, along with a signed waiver of agency of 
original jurisdiction (AOJ) review of this evidence; thus, 
his appeal need not be remanded for RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (2009).  The Board is also 
cognizant of the Veteran's hearing testimony that his 
service-connected disabilities have increased in severity 
since his most recent VA examinations.  However, he did not 
otherwise provide any objective evidence suggesting the 
result of his December 2006 VA examination was incomplete or 
otherwise no longer accurate reflections of his current level 
of disability such that remand and re-examination would be 
warranted.  Rather, the Board finds the VA examination 
reports to be adequate for rating purposes.  Thus, the Board 
will proceed to adjudicate the Veteran's appeal in light of 
the current evidentiary record.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  
Thus, adjudication of his claims at this time is warranted.  

II. Service connection - Headaches

The Veteran seeks service connection for headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be 
awarded for certain disabilities, such as organic diseases of 
the nervous system, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

On examination for service entrance in June 1996, the Veteran 
denied any history of frequent or severe headaches.  In 
February 2001, the Veteran sought treatment for symptoms 
including headaches, a sore throat, cough, congestion, stuffy 
nose, and generalized weakness.  A viral syndrome was 
diagnosed, and he was given medication.  The Veteran again 
sought treatment for headache pain in July 2003.  He 
described the pain as sharp and behind his eyes.  He stated 
he had recently begun wearing new glasses.  Again in October 
2003, the Veteran reported headaches and a sore throat.  A 
known history of seasonal allergies was noted.  The 
assessment was of recurring seasonal allergies versus an 
upper respiratory infection.  He was given medication.  In 
December 2003, the Veteran sought treatment for headaches of 
5 days' duration.  He denied any history of migraine 
headaches, although he reported one cluster headache 3-4 
months ago.  Nasal congestion was also reported, and a sinus 
headache was diagnosed.  He was given medication.  In 
December 2003, he denied any history of frequent or severe 
headaches on his report of medical history.  However, on his 
June 2006 service separation report of medical history, the 
Veteran reported a history of frequent or severe headaches.  

On VA general medical examination in December 2006, the 
Veteran reported a history of headaches since photorefractive 
keratotomy surgery in 2003.  These were frontal pressure-type 
headaches which had recently increased in frequency from 
every few months to almost daily.  He denied aura, nausea, 
and vomiting.  The diagnosis was of tension headaches.  

In September 2009, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  He stated 
that he first began to experience chronic headaches during 
military service, when he was diagnosed with cluster 
headaches.  Since that time, he has experienced chronic 
recurrence of his headaches, with an increase in frequency.  

After considering the totality of the record, the Board finds 
the evidence sufficient to warrant the award of service 
connection for headaches.  As noted above, the Veteran first 
reported headaches during military service in 2001, and 
sought more frequent treatment for the same beginning in 
2003.  On service separation in 2006, he noted a history of 
frequent or severe headaches on his report of medical 
history, and he was diagnosed with headaches on VA 
examination a few months thereafter.  The Veteran has also 
consistently reported continuity of his headaches since 
military service, and the Board finds such a disability is 
susceptible to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Overall, the Board finds 
competent and credible evidence has been submitted to support 
the award of service connection for headaches.  




III. Service connection - Tinnitus

The Veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

On examination for service entrance in June 1996, the Veteran 
denied any history of hearing loss or ear trouble.  In 
December 2003, he denied any history of hearing loss or 
trouble of the ears on his periodic report of medical 
history.  On his June 2006 service separation report of 
medical history, he again denied any history of hearing loss 
or trouble of the ears.  His service treatment records are 
negative for any diagnosis of or treatment for tinnitus.  
However, his DD-214 confirms award of the Combat Action 
Ribbon, and indicates his last unit of assignment was with an 
artillery unit, Headquarters Battery, 11th Marines, 1st Marine 
Division.  

On VA audiological examination in January 2007, the Veteran 
gave a history of constant bilateral tinnitus, described as a 
high-pitched ringing sound.  Reported noise exposure included 
artillery, aircraft engines, tanks, gunfire, and explosions.  
He stated he had served as a radar technician with an 
artillery unit, and had served in combat in Iraq.  

The Board observes that while the Veteran did not report 
tinnitus during military service, his service records confirm 
combat service with an artillery unit, and thus support his 
assertions that he had experienced possible acoustic trauma 
during military service.  If the evidence establishes that a 
Veteran engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred therein, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed disease or injury is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, satisfactory lay or other evidence of 
service incurrence or aggravation of such disease or injury.  
38 U.S.C.A. § 1154(b) (West 2002).  Additionally, tinnitus, 
defined as a "noise in the ears, such as ringing, buzzing, 
roaring, or clicking," is a disability susceptible to lay 
observations of symptomatology.  Dorland's Illustrated 
Medical Dictionary 1914 (30th ed. 1994); see Jandreau, supra; 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The Board next notes that the Veteran reported tinnitus on VA 
audiological examination in December 2006, less than one year 
following service separation, and stated such symptoms had 
existed since military service.  He repeated these assertions 
at his September 2009 personal hearing before the undersigned 
Veterans Law Judge.  After considering the totality of the 
evidence, suggestive of acoustic trauma during active 
military service resulting in a current diagnosis of 
tinnitus, the Board affords the Veteran the benefit of the 
doubt and finds service connection for tinnitus is warranted.  
See 38 U.S.C.A. § 5107 (West 2002).  

IV. Increased initial rating - Anxiety disorder

The Veteran seeks an initial rating in excess of 10 percent 
for his service-connected anxiety disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2009). 

The Veteran's anxiety disorder is currently rated as 10 
percent disabling under Diagnostic Code 9413, for anxiety 
disorder, not otherwise specified.  This Code in turn 
utilizes VA's General Rating Formula for Mental Disorders, 
which provides a 10 percent rating when there is occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.  

A 30 percent rating for occupational and social impairment is 
granted for occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating for occupational and social impairment is 
granted for reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly - learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 
(2009).  

On receipt of the Veteran's claim, he was afforded VA 
psychiatric examination in December 2009.  He reported he had 
a tour of duty in Kuwait and Iraq, during which he reportedly 
saw limited direct combat action, but experienced constant 
worry over the possibility of attack by insurgents, and by 
biological or chemical weapons.  He also saw dead bodies 
while in Iraq, but didn't think much of it at the time.  
While stationed in Iraq, he was experiencing domestic 
difficulties with his first wife involving custody of their 
daughter.  He was eventually forced to leave Iraq and return 
home to deal with the custody issues.  Since his time in 
Iraq, he reported experiencing poor sleep, nightmares, 
anxiety, hypervigilance and arousal, increased anger, and 
intrusive thoughts.  He also no longer enjoyed certain 
activities, like riding his motorcycle or watching TV, and 
experienced poor concentration and focus.  On objective 
examination, the Veteran was alert and fully oriented, with 
adequate dress and grooming.  He reported he was employed as 
a technician for an electronics company.  The Veteran had 
remarried shortly after divorcing his first wife, and stated 
he felt "very close" to his second wife.  Occasional 
drinking, but no recreational drug use, was noted.  His mood 
was anxious and dysthymic, and his affect was congruent.  His 
thought processes were coherent, logical, and goal-directed, 
with no indication of impairment in thought processes or 
communication.  His speech was clear and coherent.  He denied 
panic attacks, but depressive and anxious symptoms were 
observed.  He denied hallucinations and delusions, or 
homicidal or suicidal thoughts or plans.  No evidence of 
short- or long-term memory impairment was noted, and the 
Veteran denied obsessive or ritualistic behavior.  Impulse 
control was within normal limits.  The final impression was 
of an anxiety disorder, with mild to moderate social 
impairment, and no impairment in occupational functioning.  
The Veteran was judged competent to manage his financial 
affairs, and his symptoms would likely improve over time.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  

The Veteran has also received VA outpatient psychiatric 
treatment since service separation.  His treatment has 
included medication and counseling.  Consistently reported 
symptoms have included poor sleep, irritability, nightmares, 
anxiety, poor concentration, and decreased appetite and sex 
drive.  He stated his temper has caused angry outbursts 
toward his children on several occasions.  He has reported 
domestic stress secondary to conflicts with his ex-wife 
regarding custody of their daughter, as well as disciplinary 
issues with his stepdaughter, a child of his second wife.  At 
one point, Child Protective Services had to be called 
following a physical confrontation with his stepdaughter.  
Recently, the husband of his daughter's baby sitter was 
charged with sexually molesting the Veteran's daughter, and 
this incident and the related legal follow-up have been a 
source of severe stress to the Veteran.  Nevertheless, the 
Veteran has, at all times during treatment, been alert and 
fully-oriented, with appropriate dress and grooming.  His 
thought processes have been logical and goal-directed, and he 
has not displayed evidence of psychoses.  He has generally 
denied suicidal or homicidal thoughts or plans.  His insight 
and judgment have generally been fair.  His GAF scores have 
varied between 50-60, with his most recent score being 55 
noted in November 2008.  A GAF score of 50-41 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

At his September 2009 personal hearing, the Veteran reported 
his service-connected anxiety disorder resulted in poor 
sleep, poor concentration, depression, and panic attacks, 
which occurred up to two to three times per week.  He stated 
his lack of concentration and focus resulted in his 
termination from his prior place of employment, but he was 
able to find new employment as a technician for a cable 
company.  Because he had moved recently, he was no longer 
receiving VA treatment, as he had yet to initiate treatment 
at his local VA medical center.  

After considering the totality of the record, the Board finds 
the evidence sufficient to support the award of a 30 percent 
initial rating for the Veteran's service-connected anxiety 
disorder.  According to the December 2006 VA examination, as 
well as the outpatient treatment records, the Veteran 
displays such symptoms as a depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, and recent events).  The Veteran has also 
reported panic attacks at least weekly.  Such symptoms have 
resulted in some impairment of his social and occupational 
functioning, including conflicts with family members and loss 
of at least one job, although the Veteran was able to find 
other employment.  Overall, and in light of 38 C.F.R. §§ 4.3 
and 4.7, the Board finds an initial rating of 30 percent is 
warranted, effective since the date of the grant of service 
connection for his anxiety disorder.  

However, the Board also finds the preponderance of the 
evidence to be against the award of an initial rating in 
excess of 30 percent.  The Veteran has not displayed a 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech; generally, his affect has been congruent, 
and he has been able to converse in a logical, coherent 
manner.  He has also not demonstrated difficulty in 
understanding complex commands, as he has worked as an 
electronics technician and a cable installer, and his short-
and long-term memory have been described as intact and 
unimpaired.  Additionally, he has not displayed impaired 
judgment, thinking, or insight, and his actions have 
generally been logical and goal-directed.  Although the 
Veteran has reported disturbances of motivation and mood, he 
has been able to function at an adequate level, maintaining 
regular employment and remarrying shortly after divorcing his 
first wife.  He has described his relationship with his 
second wife as "very close", and he has been judged at all 
times of record competent to manage his household and 
financial affairs.  Finally, his GAF scores have varied 
between 50-60, with the most recent score of 55 in November 
2008, indicative of only moderate symptoms.  While he has 
reported panic attacks more than once a week, and the Board 
accepts such testimony as both competent and credible, the 
preponderance of remainder of the evidence is nevertheless 
against the award of a 50 percent initial rating for the 
Veteran's anxiety disorder.  Additionally, as the Veteran has 
not displayed impairment sufficient to warrant a 50 percent 
rating at any time during the pendency of this appeal, a 
staged rating is not warranted at present.  Fenderson, supra.  

In considering the Veteran's claim, the Board notes his 
contentions during his September 2009 personal hearing that 
his symptoms had worsened.  While his most recent VA 
compensation examination for his psychiatric disability was 
in December 2006, three years ago, the Board finds the 
overall record, including the Veteran's outpatient treatment 
records, sufficient to evaluate his pending claim at this 
time without remand for additional development.  Overall, his 
reported symptoms have been roughly consistent since service 
separation, and his GAF scores have remained within the range 
of between 50-60, suggesting stability and continuity of the 
Veteran's symptomatology since service.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to maintain 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the Veteran has testified that he was 
dismissed from a prior job due to an inability to maintain 
focus and concentration in his work, symptoms he attributed 
to his service-connected anxiety disorder.  However, the 
Board also observes that the Veteran was able to find other 
employment shortly thereafter, according to his September 
2009 hearing testimony, and he has not experienced 
hospitalization or extended absences from work due to his 
service-connected disabilities.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his cumulative disability.  The Board does not find that 
the schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 38 
U.S.C.A. § 1155 (West 2002) (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity).  For 
these reasons, referral for extraschedular consideration is 
not warranted.  



ORDER

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to an initial rating of 30 percent and no higher 
for anxiety disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks higher initial ratings for his service-
connected disabilities of the left knee and low back.  At his 
September 2009 hearing, he reported several private medical 
facilities at which he had received treatment for these 
disabilities, and he submitted authorization forms allowing 
VA to obtain these medical records.  Review of the record 
does not indicate this evidence has been received or 
requested.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  This duty includes obtaining pertinent medical 
records identified by the claimant.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2009).  Therefore, remand of these issues 
is required to obtain the Veteran's private orthopedic 
treatment records.  

Additionally, the Veteran has alleged a worsening of his 
disabilities of the left knee and low back since his most 
recent rating examinations.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, new 
orthopedic examinations should be afforded the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records not 
already on file from all private 
facilities identified by the Veteran, 
including the Austin Regional Clinic, 
Texas Orthopedics, Richards Medical 
Clinic, and Johns Community Hospital.  If 
a response to requests for records from 
any of the private sources identified by 
the appellant is not received, he should 
be so notified and informed that he may 
obtain and submit any pertinent private 
records.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine his 
current degree of disability resulting 
from his left knee disorder.  He must be 
given adequate notice of the date and 
place of any requested examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
claims file and a copy of this remand must 
be made available to the examiner and the 
examiner should indicate in his/her report 
that these records were reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should indicate complete range of 
motion in degrees for the left knee and 
whether the Veteran experiences additional 
functional loss as a result of painful 
knee motion, instability, weakness, or 
lack of endurance of the knee joint.  The 
examiner should also indicate the presence 
and severity of any lateral instability or 
recurrent subluxation in the knee.  Any 
other impairment related to the Veteran's 
left knee disability should also be noted 
for the record.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  

3.  Schedule the Veteran for a VA 
orthopedic examination for the purpose of 
evaluating his service-connected 
lumbosacral spine disability.  This 
examination may be performed in 
conjunction with the orthopedic 
examination of the Veteran's knee, 
requested above.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  The 
examination should include full range of 
motion studies (utilizing a goniometer), 
x- rays, and any other tests considered 
necessary by the examiner.  The examiner 
should provide ranges of motion for the 
lumbar spine reflecting forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  In testing 
range of motion of the Veteran's 
lumbosacral spine, the examiner should 
note if the Veteran has any additional 
limitation of motion due to such factors 
as weakness, fatigability, incoordination, 
restricted movement, or pain on motion.  
The examiner should also determine the 
frequency and duration of any 
incapacitating episodes, if any, resulting 
from the Veteran's lumbosacral spine 
disability.  Any other disability, to 
include any neurological disability, 
resulting from the lumbosacral spine 
disability also should be noted.  The 
medical basis for all opinions expressed 
should also be given.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


